Citation Nr: 0613298	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-20 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for chronic urethritis.

3.  Entitlement to service connection for degenerative disc 
disease, L4-5.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty in the military from 
September 1988 to September 1991.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran's GERD is causally or etiologically 
related to his service in the military.

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran's chronic urethritis is causally or 
etiologically related to his service in the military.

4.  There is no persuasive medical nexus evidence of record 
indicating the veteran's degenerative disc disease, L4-5, is 
due to any event or incident of his active military service.

5.  There is no persuasive medical nexus evidence of record 
indicating the veteran has an acquired psychiatric disorder 
that is causally or etiologically related to his service in 
the military.





CONCLUSIONS OF LAW

1.  The veteran's GERD was not incurred or aggravated during 
his active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2005).  

2.  The veteran's chronic urethritis was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2005).

3.  The veteran's degenerative disc disease, L4-5, is not due 
to a disease or injury that was incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2005).  

4.  The veteran does not have an acquired psychiatric 
disorder as a result of a disease or injury incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  



VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  See, too, Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. April 5, 2006).

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  



Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

In this particular case at hand, the veteran was sent a VCAA 
letter in September 2003.  The letter explained the type of 
evidence required to substantiate his claims for service 
connection, as well as indicated what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  Despite the 
inadequate notice provided him regarding a disability rating 
and an effective date if his claims for service connection 
were to be awarded, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, as the Board will conclude below, 
the preponderance of the evidence is against his claims, so 
any questions regarding the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess, 2006 WL 519755, at *12 ("Other statutory and 
regulatory provisions are in place to ensure that a claimant 
receives assistance throughout the appeals process.  ...To hold 
that section 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render sections 7105(d) [SOC provisions] and 
5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.")



The Board realizes there was no specific mention, per se, in 
the VCAA letter of the "fourth element" discussed in 
Pelegrini II, but the letter nonetheless explained that the 
veteran should identify and/or submit any supporting 
evidence.  The content of the September 2003 VCAA notice 
therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in September 2003, so prior to the RO's initial adjudication 
of his claims for service connection in February 2004.  
Consequently, this complied with the Pelegrini II and 
Mayfield requirement that VCAA notice, to the extent 
possible, precede the RO's initial adjudication.  And he has 
not indicated that he has any additional relevant evidence to 
submit or that needs to be obtained.  Consequently, "the 
record has been fully developed," and "it is difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims, so they must be denied.  38 C.F.R. § 3.102.  While 
the Board realizes he was treated during service for a 
urinary tract infection in December 1989 and for pain in his 
anterior lower ribs with acid indigestion and radiation to 
the back in April 1991, the relevant records indicate these 
complaints were resolved without causing chronic residual 
disability.  See 38 C.F.R. § 3.303(b) (isolated findings in 
service are insufficient to establish chronicity).  This is 
evident in that he did not report experiencing problems with 
urination, indigestion, or back pain at the time of his 
discharge from service.  Likewise, his service medical 
records are entirely unremarkable for evidence of complaints, 
treatment, or a diagnosis of a psychiatric disorder.  And his 
separation examination was entirely normal, too.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to his 
service, when there was no incentive - financial or 
otherwise - to fabricate information for personal gain.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
It stands to reason that, if he had GERD, chronic urethritis, 
or a back disorder at the time of his separation from the 
military, as he is now alleging, then he would have mentioned 
this during his separation examinations so that he could be 
properly evaluated.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 



It is equally significant there is no objective evidence of 
continuity of symptomatology during the years immediately 
following the veteran's discharge from the military.  And the 
initial diagnosis of degenerative disc disease of his 
low back, at L4-5, at the conclusion of his November 2003 VA 
examination was well beyond the one-year presumptive period 
following service - aside from the fact the degenerative 
disc disease is not the same thing as degenerative joint 
disease, i.e., arthritis, which is actually the condition 
covered by the presumption.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309

Similarly, following service, the veteran did not again 
complain of indigestion until 2002, and even then it was 
attributed to a hiatal hernia.  By the same token, he did not 
again have problems with urination until 2003, which was 
attributed to chronic prostatitis.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology after service).  

Moreover, there also is no current medical evidence 
indicating the veteran presently has an acquired psychiatric 
disorder.  The November 2003 VA examiner, following 
consideration of the veteran's assertions and medical history 
and a comprehensive mental status evaluation of him, 
determined he did not have a psychiatric disorder.  Instead 
he was diagnosed with a chronic borderline personality 
disorder.  And this does not entitle him to service 
connection because, as a developmental condition, it is not 
service connectable as a matter of law in the absence of 
medical evidence of additional disability from superimposed 
disease or injury causing aggravation of this pre-existing 
condition.  38 C.F.R. §§  3.303(c), 4.9.  See, too Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  And there is no such evidence 
in this particular instance.  See Monroe v. Brown, 4 Vet. 
App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 
82-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 
1999).  As such, absent medical evidence of current 
disability, there is no valid claim.  See Brammer at 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C. § 1110 
(formerly § 310)).  See also Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed GERD, 
urethritis, degenerative disc disease 
at L4-5, or a psychiatric disorder during or as a result of 
his service in the military.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to make a diagnosis or 
determine the cause of his claimed GERD, chronic urethritis, 
degenerative disc disease at L4-5, and psychiatric disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
See, too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current conditions at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.  So the 
preponderance of the evidence is against his claims, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claims, so they must be denied.  38 C.F.R. 
§ 3.102.




ORDER

The claim for service connection for GERD is denied.

The claim for service connection of chronic urethritis is 
denied.

The claim for service connection for degenerative disc 
disease, at L4-5, is denied.

The claim for service connection for an acquired psychiatric 
disorder is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


